Citation Nr: 1045848	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  96-39 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUE

Entitlement to service connection for an innocently acquired 
psychiatric disorder, to include posttraumatic stress disorder 
(PTSD).



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from December 1971 to December 
1973.  The Veteran also served with the Army National Guard. 

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the RO 
in Washington, D.C, which denied a claim of service connection 
for a schizoaffective disorder.  The RO in Newark, New Jersey is 
now the agency of original jurisdiction (AOJ).

The matter was previously before the Board in October 2000, 
wherein the claim was remanded for further development and 
adjudication.  

The Veteran withdrew his request for a personal hearing before 
the Board in February 2007.  As such, there are no outstanding 
hearing requests of record.  38 C.F.R. § 20.704(e).

In August 2007, the Board recharacterized the issues on appeal 
and first determined that new and material evidence had been 
submitted to reopen the claim of service connection for a 
psychiatric disorder.  The Board then denied the claim for an 
innocently acquired psychiatric disorder and PTSD on a de novo 
basis. 

The Veteran appealed the denial of his claims to the United 
States Court of Appeals for Veteran's Claims (Court).  The Court 
issued an Order granting a December 2008 Joint Motion for Remand, 
vacating that portion of the August 2007 Board decision that 
denied service connection for an innocently acquired psychiatric 
disorder and PTSD.  These matters were remanded to the Board.

In June 2009, the Board remanded the claims to the RO in 
compliance with the December 2008 Joint Motion for Remand in 
order to undertake additional development of the record.  

The Board has recharacterized the issue on appeal as it appears 
on the cover page of this document.  The Board finds this in 
keeping with the Court's decision in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), which mandates that the scope of a mental health 
disability claim include any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  

The claim has been returned to the Board; however, it is still 
not ready for appellate disposition.  

Therefore, the appeal is once again REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action is required.


REMAND

As noted, this matter was previously before the Board in June 
2009.  At that time, the Board determined that additional notice 
and evidentiary development was necessary.  

As the remand orders of the Board were not complied with, further 
remand is mandated due to the RO's failure to follow the 
directives in the Board's remand.  Stegall v. West, 11 Vet. App. 
268 (1998). 

In this regard, the RO was instructed to obtain VA medical 
records from the Baltimore VA Medical Center (VAMC) dated since 
December 2005.  The Board notes that only duplicate records from 
the Baltimore VAMC dated in November 2000 were associated with 
the claims folder.  

The Board had previously indicated in its Remand that the Veteran 
had received recent treatment at the Baltimore VAMC.  

As VA medical records are in constructive possession of the 
agency, they must be obtained if the material could be 
determinative of the claim.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) 

On additional review of the claims folder, the Board has 
additionally found that the Veteran is a recipient of Social 
Security disability benefits.  A copy of the administrative 
decision granting such benefits and the underlying treatment 
records utilized in reaching said decision must also be obtained 
upon Remand.  

Under 38 C.F.R. § 3.159(c)(2), VA will make as many requests as 
are necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not limited 
to, medical and other records from other federal agencies such as 
the Social Security Administration.  VA will end its efforts to 
obtain records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that further 
efforts to obtain those records would be futile.  Id.  

As it is essential in evaluating a disability in light of its 
history, an addendum opinion must also be sought if additional 
records have been associated with the claims folder.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. §§ 3.159, 4.1.  

Therefore, as the Board's remand instructions were not followed 
and the Board has determined that additional development is 
necessary in order to satisfy the duty  to assist the Veteran in 
obtaining information and evidence necessary to substantiate his 
claim, this matter must once again be remanded.  Id.  

As the record stands, the Board is still not able to make a fully 
informed decision with respect to the claim presented.  Barr v. 
Nicholson, 21 Vet. App. 303, 311-12 (2007).  

Accordingly, this case must again be remanded to effectuate the 
evidentiary development necessary to fully and fairly adjudicate 
the Veteran's claim.  The RO is directed to the specific 
development instructions delineated in the numbered paragraphs 
hereinbelow.  

1.  The RO must attempt to obtain records 
of treatment of the Veteran from the 
Baltimore VAMC dated from December 2005 to 
the present.  All requests for records 
must be clearly delineated in the claims 
folder, to include all responses thereto.  

2.  The RO also must contact the Social 
Security Administration and obtain a copy 
of the award of disability benefits and the 
underlying treatment records utilized in 
reaching said determination.  All efforts 
to obtain these records should be clearly 
documented in the claims file.   

3.  If additional records have been 
associated with the claims folder, the RO 
must obtain an addendum opinion from the VA 
examiner who conducted the May 18, 2010, 
examination, if available, otherwise such 
opinion must be sought from a similarly 
qualified provider.  

The claims folder and a copy of this Remand 
must be provided to the examiner and such 
review must be noted in the addendum 
opinion.  

The examiner must opine whether it is at 
least as likely as not that the Veteran's 
schizoaffective disorder had its onset in 
service, within one year of service, or is 
otherwise related to an event or incident 
of the Veteran's active service based on a 
review of the additional records.  

The examiner must make specific reference 
to service treatment and post-service 
treatment records when rendering this 
opinion.  The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached in a 
legible report. 

4.  The RO is to advise the Veteran that 
the conduct of the efforts as directed in 
this remand, as well as any other 
development deemed necessary, is needed for 
a comprehensive and correct adjudication of 
his claim.  His cooperation in VA's efforts 
to develop his claim is both critical and 
appreciated.  

5. The RO should ensure that the requested 
actions have been accomplished (to the 
extent possible) in compliance with this 
REMAND.  

If the ordered action is determined to have 
not been undertaken or to have been taken 
in a deficient manner, the RO should take 
appropriate corrective action.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light 
of all evidence of record and legal 
authority.   If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished with a 
fully responsive Supplemental Statement of 
the Case and afforded a reasonable 
opportunity for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



